Citation Nr: 1445821	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1984 to July 1991, from October 1993 to April 1994, and from April 2003 to October 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a rating of 50 percent for PTSD.

The Board remanded the appeal in June 2012 to provide a Board hearing, which took place via videoconference before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript is of record.  In October 2012 the Board remanded the case for additional development; it now returns for further appellate review.


FINDING OF FACT

The preponderance of the evidence shows that for the entire appeal period, the Veteran's PTSD was manifested by symptoms that most nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the Veteran in November 2007, prior to the decision on appeal, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran's lay evidence, service treatment records, and identified post-service treatment records from VA and private providers have been obtained.  

The Board previously remanded this issue in October 2012 for additional development.  Pursuant to the remand directives, current VA treatment records have been obtained and the Veteran was afforded a VA examination in November 2012.  The Board thus finds that the agency of original jurisdiction substantially complied with the October 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his PTSD has worsened in severity since the most recent November 2012 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, both the VLJ and the Veteran's representative asked specific questions directed at identifying whether the Veteran meets the criteria for a higher rating.  Moreover, the Veteran volunteered his treatment and symptom history.  In addition, the VLJ asked clarifying questions regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with    the claims file.  On remand the VLJ requested the identified outstanding treatment records.  Additionally, neither the Veteran nor his representative has asserted that   VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim for increased rating.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran's PTSD is currently rated 50 percent disabling.  The instant claim for an increased rating was received on November 22, 2007.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is    to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2013).  Ratings are assigned according to the manifestation    of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of 
a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely     on the basis of social impairment.  38 C.F.R. § 4.126(b).


Under the General Rating Formula for Mental Disorders, a 50 percent rating 
is warranted for occupational and social impairment with reduced reliability      and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2013).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to    30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score  of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).   A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A     GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following a review of the relevant evidence of record, the Board finds that for the entire appeal period, the criteria for a rating in excess of 50 percent have not been more nearly approximated.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment; anger and irritability; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work); suicidal ideation without intent or plan; nightmares; intrusive thoughts; isolation; avoidance; hypervigilance; flashbacks; and exaggerated startle response.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent, as they are not of such a severity       or frequency to result in deficiencies in most areas.  While the evidence shows symptoms resulting in deficiencies in the area of work, family relations, and mood, the Veteran does not have deficiencies in the areas of school, judgment, or thinking.

As to the Veteran's deficiency in the area of work, the evidence shows difficulty in adapting to stressful circumstances and that his PTSD symptoms first led to a lighter duty assignment and then to retirement from the police force.  Multiple private and VA psychiatric opinions confirm that this retirement was due to PTSD symptoms making it impossible for the Veteran to perform the duties of a policeman.

As to deficiency in family relations, the Veteran lives with his daughter, with whom his relationship has had periods of both strain and improvement over the course of the appeal period.  In recent years the relationship with his daughter    has been good and he reports having one friend with whom he talks once a month.  He also talks to his mother "every once in a while."  The Veteran has had a couple of romantic relationships during the appeal period.  He does not see his other children, grandchildren, or family members, and is overall very socially isolated.  The evidence therefore shows that the Veteran has difficulty establishing and maintaining relationships, but is not unable to do so.  Thus, the Board finds that his social impairment more nearly approximates the level of disability consistent with a 50 percent disability rating.

The Veteran is also deficient in the area of mood.  He has been diagnosed with MDD, and treatment records show depressed mood and disturbances in motivation and mood throughout the appeal period.  However, treatment records show that he has good and bad periods, with his affect, mood, and depressive symptoms varying in relation to life stressors.  For example, the September 2010 VA examiner noted that following an October 2009 work incident that led to his retirement, the Veteran's symptoms appeared to increase, but then to stabilize over the following year.  The numerous psychiatric treatment records during the appeal period show moods ranging from euthymic to depressed.  Thus, the preponderance of the evidence does not indicate that his depression was so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  Rather, the Board finds that his mood deficiency more closely approximates the 50 percent rating symptom of disturbances in motivation and mood.

A February 2007 VA treatment record shows that the Veteran had a personal goal of returning to college to study criminal justice and in the long term to obtain a master's degree to become a full-time college professor to teach in that field.  During the appeal period, the Veteran completed his master's degree and is currently pursuing his PhD through an online program.  These commendable successes show that he does not have a deficiency in the area of school.

The numerous psychiatric treatment records in the claims file consistently show that the Veteran's judgment and insight have been adequate, appropriate and/or good during the appeal period.  Similarly, his thinking has been consistently noted to be linear and coherent.  There is no evidence of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance or hygiene; or memory impairment.  Thus, the Board finds no deficiency in judgment or thinking to warrant a 70 percent rating.

As to other symptoms indicative of a higher rating, while the Veteran consistently showed irritability and anger affecting his relationships and work, there is no evidence that he was violent during this period.  For example, in an October 2012 VA treatment record, the Veteran specifically stated that even though he had become very angry with his daughter that morning, he had no concern that he would physically harm her.  The Board finds that the evidence does not show impaired impulse control (such as unprovoked irritability with periods of violence) sufficient to warrant a 70 percent disability rating during this period.  

During this period the Veteran expressed passive suicidal ideation without intent   or plan.  This was especially concentrated around October 2009, when the work incident occurred that led to his retirement.  The only time the Veteran reported homicidal ideation was also during this period, directed at a person he blamed for the work incident, but the treatment record is clear that the Veteran had no actual intent.  Most treatment records and VA examinations show a denial of suicidal ideation.  Each time suicidal ideation was expressed, the Veteran made it clear that he had no intent or plan and he was never considered by a physician to be at a high risk for suicide.  In light of the numerous and denials of suicidal and homicidal ideation and intent during the appeal period, the Board finds that these episodic reports of ideation are not sufficient to warrant a 70 percent disability rating.

The Board also finds that the Veteran's symptoms did not more nearly approximate a rating of 100 percent, as they were not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self      or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  On the contrary, VA examination reports and treatment notes show linear and coherent thinking; thought content free of hallucinations and delusions; cooperative and reasonable behavior; absence of violence; and frequent denial of homicidal and suicidal ideation.  His hygiene was appropriate and within normal limits and he was oriented times three.  Additionally, though he has retired from police work, he is completing graduate-level studies, indicating he is not totally occupationally impaired.

The Veteran has additional symptomatology not enumerated in the rating      criteria, including anger, nightmares, intrusive thoughts, isolation, avoidance, hypervigilance, flashbacks, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  The evidence shows that even with these symptoms, the Veteran's PTSD has not resulted in deficiencies in most areas.

Finally, the GAF scores assigned are in keeping with the type of impairment contemplated by a 50 percent rating.  During this period, the Veteran's GAF scores ranged from 35 to 70.  He was assigned GAF score of 35 and 40 only once each, both when he entered the PTSD Clinic in December 2007.  The majority of the scores throughout the appeal period fell into the 50s and 60s.  This was true even in October 2009, when his symptoms were intensified by the work incident.  GAF scores between 51and 60 indicate moderate symptoms (flat affect) and moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of  61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  Thus, the preponderance of the GAF scores, medical evidence, and lay evidence does not show the type of severe impairment that would warrant a rating in excess of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Other considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Although the Board has already acknowledged that not    all of his specific symptomatology is noted in the schedular criteria, pursuant to Mauerhan v. Principi, 16 Vet. App. 436 (2002), the focus in evaluating such claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  The Board has considered all psychiatric symptomology in determining his functional impairment.  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  As such, the Board finds that the Veteran's psychiatric symptomatology is contemplated by the rating criteria, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the RO denied a claim of entitlement to TDIU in a September 2010 rating decision.  The Veteran did not appeal that denial, nor has he since raised a new claim for TDIU.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised and is not within its jurisdiction.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


